DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10 September 2021, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 11 June 2021 has been withdrawn. 

Allowable Subject Matter
Claim 1, 3-8, 10, and 12-17 allowed.
The following is an examiner’s statement of reasons for allowance: The claimed invention directs to a panning and tilting camera with a camera-side controller and terminal-side device which prioritizes target correction based on a monitored frame rate. Further, this frame rate controlled target correction is based on a monitored frame rate that is both less than a first threshold and greater than a second frame rate to base the correction for the second target information. These limitations in combination are not taught by the prior art of record individually or in combination and is allowed. 
Additionally, the invention relates to comparing frame rate outputs and corrects the first target information on the basis of the second target information that was output based on a highest frame rate. The claimed panning and tilting camera with a camera-side controller and terminal-side device which prioritizes target correction based on a monitored frame rate in combination with the limitation relating to the correction of a first target information are not taught by the prior art of record individually or in combination and is allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483